Citation Nr: 0841171	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased evaluation for a low 
back disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date earlier than August 5, 
1997 for a low back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1981 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

In July 1997, the veteran filed a claim of clear and 
unmistakable error with the March 1988 rating decision. This 
matter is REFERRED to the RO for the appropriate action.

In May 2004, this matter was remanded by the Board for 
further evidentiary and procedural development. 

The veteran was scheduled to testify at a Travel Board 
hearing before a Veterans Law Judge on October 22, 2008, 
however he failed to appear. 


FINDINGS OF FACT

1.  The veteran's orthopedic manifestations do not include 
ankylosis of any part of the lumbar spine.

2.  The veteran's orthopedic manifestations do not include 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

3.  The disability picture caused by the veteran's discogenic 
low back pain is not so unusual as to render the application 
of the regular rating provisions impractical.

4.  In an August 1988 rating decision, the veteran was denied 
service connection for a low back disorder.

5.  The veteran did not appeal the August 1988 rating 
decision, therefore it is final.

6.  In October 1995, the veteran filed an application to 
reopen his claim of entitlement to service connection for a 
low back disability.

7.  In a January 1997 rating decision, the RO denied the 
veteran's claim, stating new and material evidence had not 
been received.

8.  The veteran did not appeal the January 1997 rating 
decision, therefore it is final.

9.  Evidence received from the veteran August 5, 1997 was 
considered new and material evidence, and the veteran's claim 
of entitlement to service connection for a low back 
disability was reopened by the Board.

10. The veteran was granted service connection for discogenic 
low back pain in a February 2005 rating decision and assigned 
a 40 percent disability evaluation effective August 5, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for discogenic low back pain have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292, 5293, 5295 (2002); Diagnostic Code 5293 (2003); 38 
C.F.R. §§ 5010-5237 (2008).

2.  The August 1988 RO rating decision denying service 
connection for a low back disability is final. 38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

3.  The January 1997 RO rating decision denying service 
connection for a low back disability is final. 38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

4.  The criteria for an effective date prior to August 5, 
1997 for service connection for a low back disability have 
not been met. 38 U.S.C.A. § 5101, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.151, 3.155, 3.157, 
3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases, such as 
this one, involving an earlier effective date claim in which 
the law, rather than the evidence, is dispositive. See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2001. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and, (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a December 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical treatment and 
examination records, Social Security Administration 
documents, private medical records, and lay statements from 
the veteran are associated with the claims file. 

The veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claims

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Entitlement to an initial increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

The veteran filed an application to reopen his claim of 
entitlement to service connection for a low back disability 
in October 1995, which was denied by the RO in January 1997 
and October 1998 rating decisions, upon a determination that 
new and material evidence had not been submitted. 

In a May 2004 decision, the Board reopened the veteran's 
claim of entitlement to service connection for a low back 
disability based on the submission of new and material 
evidence, and remanded the claim for a VA examination.  In a 
February 2005 rating decision, the RO granted service 
connection and assigned a 40 percent disability evaluation, 
effective August 5, 1997.

The veteran contends that his low back disability is more 
severe than the current 40 percent disability evaluation 
assigned for his back reflects. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the veteran's subjective reports 
of the severity of the disorder, as applied to the applicable 
rating provisions, are not substantiated by the competent 
clinical evidence of record, and because the preponderance of 
the evidence is against the claim, the appeal will be denied. 
Massey, supra.; Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (Generally observing that in the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran); Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."). 

In October 1996, the veteran underwent a VA magnetic 
resonance imaging (MRI) examination and was diagnosed with a 
left paracentral disc protrusion at L4-5 causing minimal 
displacement of the thecal sac and degenerative changes at 
L5-S1.

A November 1998 VA neurology clinic notation indicated the 
MRI of the lumbar spine showed very mild protrusion at L4-5 
and L5-S1 without compression of the roots.  The 
electroencephalogram (EEG) was normal. The examiner noted the 
veteran complained of back pain, however, the examiner stated 
he did not find any clear compression of the roots or of the 
lumbar spine canal to justify the veteran's complaints.

In a September 2002 VA electromyography (EMG) consultation, 
the veteran reported lower back pain radiating down his left 
leg. The examiner noted no muscle atrophy and manual muscle 
strength testing revealed weakness from pain. There was 
tenderness over the left lower lumbar facet joints. The EMG 
indicated a normal study.  On clinical examination, the 
examiner noted the veteran had findings consistent with 
lumbar facet arthropathy and a deconditioned back.

In a July 2004 VA examination, the veteran reported severe 
pain primarily in his lower back radiating to the left foot. 
He reported difficulty walking and sitting. He stated he had 
not had any physician prescribed bedrest. Repetitive use 
increased the pain with unpredictable flare-ups that left him 
unable to get out of bed approximately one-half of the time. 
The examiner noted upon physical examination, the veteran was 
in a wheelchair. Upon standing, he was unsteady and could 
flex forward only to about 10 degrees and extend to 
approximately 10 degrees, lateral bend approximately 10 
degrees and rotate approximately 10 degrees bilaterally. All 
movements were associated with pain. The veteran reported 
mild tenderness to palpation in his low back over the midline 
and the perispinal musculature but no palpable spasm was 
detected. The examiner diagnosed discogenic low back pain 
with probable S1 radiculopathy. The examiner stated that part 
of the veteran's symptomatology was secondary to a chronic 
pain syndrome and not to any specific back problem and it was 
difficult to determine how much the current condition was 
related to true back pathology as opposed to chronic pain 
syndrome.

In March 2005, the veteran reported increased back pain and 
the inability to get out of bed without pain. He was 
diagnosed with low back pain. The examiner noted she would 
add medication and strict bed rest. 

In May 2008, the veteran underwent a VA examination. The 
veteran reported no bowel or bladder problems. There was no 
history of fatigue, however, the veteran reported decreased 
motion, stiffness, weakness, spasms and pain. He stated his 
lower lumbar back pain worsened with bending, twisting, 
lifting, carrying, prolonged standing, and sitting. He 
reported radiation of pain from his low back down his knees. 
There had been no incapacitating episodes for the past 12 
month period. The examiner reported no spinal abnormalities 
and no ankylosis of the thoracolumbar spine. The veteran's 
active and passive flexion was 0 to 40 degrees with pain at 
30 degrees, on motion, and repetitive use. Active and passive 
extension was 0 to 10 degrees with pain at 5 degrees and 
repetitive motion. Active and passive lateral flexion was 0 
to 25 degrees, with pain at 20 degrees and repetitive use. 
Lateral rotation bilaterally was 0 to 25 degrees with pain at 
20 degrees, on motion, and repetitive use. There was no loss 
of motion with repetitive use during range of motion testing. 
X-ray studies indicated anatomic alignment with no evidence 
of spondylolisthesis or spondylolysis. Disc space height was 
well preserved and only mildly decreased at L4-5 and L5-S1. 

The radiologist opined there were no specific plain film 
findings of the lumbar spine to explain the veteran's 
symptoms. The examiner diagnosed the veteran with residuals 
of a discogenic low back strain. The examiner concluded the 
examination yielded unreliable and inconsistent results as 
the veteran's subjective complaints during the examination 
appeared to be out of proportion to objective examination 
findings.

Analysis

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2008). VA's General 
Counsel has held that, where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran. In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation. If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 
10, 2000); see also 38 C.F.R. § 3.114.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.

Degenerative arthritis, under Diagnostic Code 5003, pursuant 
to regulatory provisions, is based on the limitation of 
motion of the affected joint or joints. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 38 
C.F.R. § 4.71(a), Diagnostic Code 5003. 

The veteran is currently evaluated for discogenic low back 
pain under Diagnostic Codes 5293-5242. 

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292. 38 
C.F.R. § 4.71a (1997), again, the maximum allowed under this 
diagnostic code.

Under Diagnostic Code 5293, a 40 percent evaluation was 
warranted for cases of severe intervertebral disc syndrome 
where there were recurring attacks with intermittent relief. 
A maximum 60 percent evaluation was available where there was 
pronounced intervertebral disc syndrome involving persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 
38 C.F.R. § 4.71a (1997).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine. 38 C.F.R. § 
4.71a, Diagnostic Code 5289 (1997).

Here, the veteran filed a claim for service connection in 
1995 and in a February 2005 rating decision, service 
connection was granted. The veteran was notified of the newly 
enacted provisions of Diagnostic Codes 5003-5242 in an April 
2006 statement of the case.

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) (2008). (The Board notes the 
veteran has been service-connected for S1 left lower 
extremity radiculopathy).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2008).

Regulations pertaining to the criteria for evaluating 
disorders of the spine, including discogenic low back pain 
evaluated under Diagnostic Code 5242, provides for the 
assignment of disability ratings based upon a General Rating 
Formula for Diseases and Injuries of the Spine. This formula 
assigns evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine and unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure. See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).) In the absence 
of ankylosis, a service-connected disability may not be rated 
based on ankylosis. Johnston v. Brown, 10 Vet. App. 80 
(1997).

Intervertebral disc syndrome under the old criteria in effect 
prior to September 23, 2002, provided a 40 percent rating for 
intervertebral disc syndrome when severe with recurring 
attacks with intermittent relief. A maximum 60 percent rating 
was assigned for intervertebral disc syndrome when the 
condition is pronounced in degree, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc and little intermittent relief. 38 C.F.R. § 
4.71a, Diagnostic Code 5293.

Since September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) may be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined. See 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation. A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

The veteran does not meet the criteria for a rating in excess 
of 40 percent under either old or new criteria for the time 
period on appeal. The veteran is receiving a 40 percent 
evaluation for discogenic low back pain, effective August 5, 
1997, which is characterized by forward flexion of the 
thoracolumbar spine 30 degrees or less. In order to receive a 
higher disability rating, the veteran would need to show 
unfavorable ankylosis of the entire thoracolumbar spine. 
Similarly, under the previous code, the veteran would need to 
show unfavorable ankylosis of the lumbar spine in order to 
reach a 50 disability evaluation.

The competent relevant medical evidence of record shows that 
the veteran's lumbar spine disability is manifested by a 
myriad of symptoms, including radiating pain, restriction of 
motion due to pain, and tenderness on palpation of the lumbar 
spine, but there is no evidence of unfavorable ankylosis of 
the thoracolumbar spine, much less evidence of ankylosis of 
the entire thoracolumbar spine. As noted above, the only way 
to obtain a disability rating in excess of 40 percent under 
Diagnostic Codes 5235- 5242 is to have ankylosis of the 
entire thoracolumbar spine.

Additionally, the June 2004 VA examiner reported the veteran 
stated he had not had any physician prescribed bed rest and 
the May 2008 VA examination report reflects that the veteran 
denied any incapacitating episodes. As such, a rating in 
excess of 40 percent would not be warranted under Diagnostic 
Code 5243 which requires incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

While the veteran demonstrated symptomatology commensurate 
with a 40 percent rating for severe intervertebral disc 
syndrome under Diagnostic Code 5293, he has not demonstrated 
the pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy or other 
neurological findings appropriate to the site of the diseased 
disc required for a 60 percent evaluation under that 
diagnostic code. VA medical records indicate only one 
instance where a physician prescribed bed rest in March 2005. 
The evidence does not demonstrate that the veteran's low back 
disability has produced any incapacitating episodes, defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that require bed rest prescribed by a physician 
and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (1997), 5243 (2008).

The Board has considered whether an increased evaluation is 
warranted under a different diagnostic code. The assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case." See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a diagnostic 
code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Finally, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra., do not provide a basis for a higher 
disability rating as all of the measurements of limitation of 
motion from the VA examination reports took into 
consideration pain on motion. In any event, as noted 
previously, more severely limited range of motion would not 
be enough to warrant a disability rating in excess of 40 
percent in the current case as the Diagnostic Codes for 
rating spinal disabilities require either ankylosis of the 
entire thoracolumbar spine or incapacitating episodes (as 
defined by the regulations) having a total duration of at 
least 6 weeks during the past 12 months for any disability 
rating in excess of 40 percent.




Extra-Schedular

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the veteran's above 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that any one of the veteran's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b). The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 38 
U.S.C.A. § 1155. "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate. As discussed above, there are 
higher ratings for each of the disabilities, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case. 

There is no objective evidence of any symptoms due to any one 
of the veteran's service-connected disabilities at issue that 
are not contemplated by the rating criteria. Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of extraschedular ratings is 
not warranted. See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996). (When 
evaluating a rating claim, it is well established that the 
Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

Entitlement to an effective date earlier than August 5, 1997 
for a low back condition.

In an August 1988 rating decision, the veteran was denied 
service connection for a low back disorder.  The veteran did 
not appeal the August 1988 rating decision, therefore it is 
final.

In October 1995, the veteran submitted a claim of entitlement 
to service connection for a low back disability.  In a 
January 1997 rating decision, the RO denied the veteran's 
claim, citing new and material evidence had not been 
submitted.  The veteran did not appeal the January 1997 
rating decision, therefore it is final.

In March 1997, the veteran requested a copy of the March 1988 
rating decision. He did not file a notice of disagreement or 
appeal of the January 1997 rating decision.

In July 1997, the veteran submitted additional evidence in 
support of his claim which was received by the RO August 5, 
1997.

In an October 1998 rating decision, the RO again denied the 
veteran's claim, citing new and material evidence had not 
been submitted.  The veteran filed a notice of disagreement 
in regard to the October 1998 rating decision. The veteran 
filed a substantive appeal regarding the October 1998 rating 
decision.  In a May 2004 Board decision, evidence received 
from the veteran August 5, 1997 was considered new and 
material evidence, and the veteran's claim of entitlement to 
service connection for a low back disability was reopened.

In a February 2005 rating decision, the RO granted service 
connection for the veteran's low back disability and assigned 
a disability evaluation of 40 percent with an effective date 
of August 5, 1997, the date of receipt of new and material 
evidence.
  
The veteran contends that the effective date for service 
connection should be January 1988. The veteran contends that 
he was in the process of moving around and never received any 
notification between 1988 and 1995 that his claim had been 
denied. The veteran further contends that he filed to reopen 
his claim in 1995 and alternatively if the January 1988 date 
is not granted, then the 1995 claim date should secondarily 
apply in this case. (See veteran's written statement of March 
30, 2005).

Initially, the Board notes if the veteran moved without 
informing VA of his new address, the United States Court of 
Appeals of Veterans Claims has stated that "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts. If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993). Additionally, the Board reminds the veteran the duty 
to assist is not a one-way street. If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal 
that disallowance to the Board. See, e.g., 38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. If 
the veteran does not initiate an appeal within one year, or 
if the veteran fails to perfect the appeal by filing a timely 
substantive appeal, or if the veteran initiates a timely 
appeal and the appeal is later withdrawn or denied, the 
disallowance becomes final. See 38 C.F.R. §§ 20.204, 20.302, 
20.1100, 20.1103. Any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application. See 38 U.S.C.A. §§ 
5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

The veteran contends that entitlement to service connection 
for a low back disability should be effective earlier than 
August 5, 1997. Service connection for a low back disability 
was denied in an August 1988 rating decision. The veteran was 
informed of the rating decision, but he did not appeal. The 
unappealed August 1988 decision is final and may not be 
revised except on a showing of clear and unmistakable error 
(CUE). Additionally, the RO issued a rating decision in 
January 1997, denying the veteran's claim, citing new and 
material evidence had not been submitted. The veteran was 
informed of the rating decision, but again, he did not 
appeal.

Given the facts as applied to the applicable law, a grant of 
an earlier effective date is clearly not warranted. Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400. A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim. 38 C.F.R. § 3.160(e). If a notice of 
disagreement is not filed within one year of notification of 
a rating decision on a claim, that rating decision becomes 
final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 
20.1103.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph, the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase. 38 C.F.R. 
§ 3.114(a).

Therefore, the proper effective date, based on the current 
evidence of record, is August 5, 1997, the date of receipt of 
new and material evidence to reopen his claim for service 
connection for a low back disability. See generally Meeks v. 
West, 216 F.3d 1363 (Fed. Cir. June 27, 2000); Wamhoff v. 
Brown, 8 Vet.App. 517 (1996) (as to the assignment of 
effective dates for compensation).


ORDER

Entitlement to an initial increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling, is 
denied.

Entitlement to an effective date earlier than August 5, 1997 
for a low back disability, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


